510 U.S. 939
United States Department of Defense et al.v.Meinhold.No. A-373.
Supreme Court of United States.
October 29, 1993.

1
Application of the Solicitor General for stay, presented to JUSTICE O'CONNOR, and by her referred to the Court, granted in part. It is ordered that so much of the order of the United States District Court for the Central District of California, No. CV 92-6044 TJH (JRx), filed September 30, 1993, as grants relief to persons other than Volker Keith Meinhold is stayed pending disposition of the appeal by the United States Court of Appeals for the Ninth Circuit. See Heckler v. Lopez, 463 U. S. 1328 (REHNQUIST, J.,in chambers), motion to vacate stay denied, 464 U. S. 879 (1983); id., at 881 (STEVENS, J., dissenting in part). Request for stay of the portion of the injunction prohibiting the Government from maintaining records pertaining to Meinhold denied. It is further ordered that the Government can file, under seal, any such documents pending the final outcome of this litigation.